Case 18-01533-ABA   Doc 13   Filed 12/10/18 Entered 12/10/18 07:52:12   Desc Main
                             Document     Page 1 of 5
Case 18-01533-ABA   Doc 13   Filed 12/10/18 Entered 12/10/18 07:52:12   Desc Main
                             Document     Page 2 of 5
Case 18-01533-ABA   Doc 13   Filed 12/10/18 Entered 12/10/18 07:52:12   Desc Main
                             Document     Page 3 of 5
Case 18-01533-ABA   Doc 13   Filed 12/10/18 Entered 12/10/18 07:52:12   Desc Main
                             Document     Page 4 of 5
Case 18-01533-ABA   Doc 13   Filed 12/10/18 Entered 12/10/18 07:52:12   Desc Main
                             Document     Page 5 of 5
